DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent no. 9953224, 10726272 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a system configured to generate a video summary, the system comprising: one or more physical computer processors configured by computer readable instructions to: obtain information defining a video, the video including a set of images; determine individual parameter values for one or more parameters of individual images of the video; determine individual interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest weight; generate an interest curve for the video based on the individual interest weights of the individual images, the interest curve characterizing the video based on the interest weights as a function of progress through the set of images; identify curve attributes of the interest curve, the identified curve attributes characterizing a maximum and a plateau of the interest curve; identify one or more subsets of images of the video for inclusion within the video summary based on the identified curve attributes of the interest curve; and generate the video summary based on the identification of the one or more subsets of the images of the video.
Claim11 recites a method of generating a video summary, the method being implemented in a computer system comprising one or more physical processors and storage media storing machine-readable instructions, the method comprising: obtaining, by the computing system, information defining a video, the video including a set of images; determining, by the computing system, individual parameter values for one or more parameters of individual images of the video; determining, by the computing system, interest weights of the individual images based on the individual parameter values of the one or more parameters of the individual images, wherein determining a given interest weight of a given image comprises determining impact of individual parameter values on the given interest 
weight; generating, by the computing system, an interest curve for the video based on the individual interest weights of the individual images, the interest curve characterizing the video based on the interest weights as a function of progress through the set of images; identifying, by the computing system, curve attributes of the interest curve, the identified curve attributes characterizing a maximum and a plateau of the interest curve; identifying, by the computing system, one or more subsets of images of the video for inclusion within the video summary based on the identified curve attributes of the interest curve; and generating, by the computing system, the video summary based on the identification of the one or more subsets of the images of the video.
	The closest prior arts, Olsen et al US 2014/0321831, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484